Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-5) in the reply filed on 6/24/21 is acknowledged.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/24/21.

Drawings
The drawings are objected to because
a. 	Fig. 1: The unlabeled rectangular box(es) (8, 28, 33, 34, 35, 36, 37, 38, 39, 40) shown in the drawings should be provided with descriptive text labels.
b. 	Fig. 2: The unlabeled rectangular box(es) (41, 42, 43, 44, 45, 46, 47, 48, 49, 50) shown in the drawings should be provided with descriptive text labels.
c. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one control mechanism” (Claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “at least one control mechanism” (Claim 1).

Claim Interpretation
Claim 11 recites “The electrohydraulic system according to claim 1, wherein: the at least one closed hydraulic circuit is evacuated, and the degassed hydraulic fluid is introduced into the evacuated at least one closed hydraulic circuit by excess pressure”. Claim 11 has been presented as product-by process claim (MPEP 2113). “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” (MPEP 2113).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part “at least one control mechanism”. This is indefinite. The specification never uses this term. It is indefinite whether applicant is intending to invoke a 112(f) interpretation. It is indefinite what the metes and bounds of the claim language are.
Claim 1 recites in part “wherein the at least one closed hydraulic circuit is filled with degassed hydraulic fluid”. This is indefinite. The metes and bounds of “degassed hydraulic fluid” are indefinite as the claim language is not clear what boundary of the claimed subject matter are. In the dependent claims, ranges are provided that clarify the range of “degassed hydraulic fluid” (ex. Claims 2-4). However in Claim 1, the claimed “degassed hydraulic fluid” is not hydraulic fluid with zero gas content (i.e. completely degassed hydraulic fluid) but appears to be referencing hydraulic fluid that contains some amount of gas content, as evidenced by the dependent claims. Examiner notes that the positive recitation of ranges in the dependent claims (ex. Claim 2-4) means that these claims are not indefinite as to the metes and bounds of the range of “degassed hydraulic fluid” being claimed.
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 depends on Claim 1. Claim 11 recites “The electrohydraulic system according to claim 1, wherein: the at least one closed hydraulic circuit is evacuated, and the degassed hydraulic fluid is introduced into the evacuated at least one closed hydraulic circuit by excess pressure”. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” (MPEP 2113).  Therefore Claim 11 fails to further limit the subject matter of the claim (Claim 1) upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5, 11, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (US 2015/0176613), as evidenced by Ross (US 4345920).
Regarding Claim 1, Schmidt teaches
An electrohydraulic system, comprising: 
a hydraulic consumer (2); and 
at least one closed hydraulic circuit that includes at least one control mechanism (ex. 16), a hydraulic machine (6), and a closed hydraulic reservoir (with 24), 
wherein the at least one closed hydraulic circuit is filled with degassed hydraulic fluid.
Examiner note: Ross states “The amount of dissolved air is determined by Henry's law, which states that the solubility of a gas in a liquid is directly proportional to the absolute pressure. At atmospheric pressure and room temperature, most mineral based hydraulic fluids contain about 8 to 10 percent by volume of dissolved air.” (Col. 1, lines 29-34). Therefore Schmidt would anticipate the later dependent claimed ranges of degassed hydraulic fluid.
Regarding Claim 2,
The electrohydraulic system according to claim 1, wherein a residual gas content of the degassed hydraulic fluid is 10% at most (as evidenced by Ross).
Regarding Claim 3,
The electrohydraulic system according to claim 1, wherein: 
the hydraulic consumer comprises a dynamically actuable axle (2), and a residual gas content of the degassed hydraulic fluid falls within the range of 7% to 9% (as evidenced by Ross).
Regarding Claim 5,

Regarding Claim 11,
The electrohydraulic system according to claim 1 (please see Claim 1), wherein: 
the at least one closed hydraulic circuit is evacuated, and 
the degassed hydraulic fluid is introduced into the evacuated at least one closed hydraulic circuit by excess pressure.

Claims 1-5, 11, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL - Hydac.
Regarding Claim 1,
An electrohydraulic system, comprising: 
a hydraulic consumer (1, p. 180); and 
at least one closed hydraulic circuit (p. 180) that includes at least one control mechanism (ex. 9), a hydraulic machine (with 2), and a closed hydraulic reservoir (3), 
wherein the at least one closed hydraulic circuit is filled with degassed hydraulic fluid (p. 179, 180).
Regarding Claim 2,
The electrohydraulic system according to claim 1, wherein a residual gas content of the degassed hydraulic fluid is 10% (p. 179) at most.
Regarding Claim 3,
The electrohydraulic system according to claim 1, wherein: 
the hydraulic consumer comprises a dynamically actuable axle, and a residual gas content of the degassed hydraulic fluid falls within the range of 7% to 9% (falls within range of 2%-10%, p. 179).

The electrohydraulic system according to claim 1, wherein: the hydraulic consumer comprises a statically actuable axle, and a residual gas content of the degassed hydraulic fluid falls within the range of 2% to 5% (p. 179).
Regarding Claim 5,
The electrohydraulic system according to claim 1, wherein degassed oil is used as the degassed hydraulic fluid (p. 179).
Regarding Claim 11,
The electrohydraulic system according to claim 1 (please see Claim 1), wherein: 
the at least one closed hydraulic circuit is evacuated, and 
the degassed hydraulic fluid is introduced into the evacuated at least one closed hydraulic circuit by excess pressure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt as evidenced by Ross in Claim 1 above further in view of Ross.
Regarding Claim 4, Schmidt teaches
The electrohydraulic system according to claim 1, wherein: the hydraulic consumer comprises a statically actuable axle (2). 

and a residual gas content of the degassed hydraulic fluid falls within the range of 2% to 5%.
Ross teaches
reducing a residual gas content of the degassed hydraulic fluid from 8-10% to 1.5% or lower (Col. 3, lines 16-20, 35-42, 57-67).
Ross teaches reducing the residual gas content of the degassed hydraulic fluid to overcome detrimental effects to the performance of the system and to the life of certain system components, and excessive noise (ex. Col. 1, lines 20-25). Since both references are directed to hydraulic systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the percentage of residual gas content of degassed hydraulic fluid of Schmidt to be in the range of 2% to 5% as taught by Ross in order to overcome detrimental effects to the performance of the system and to the life of certain system components, and excessive noise. The reduction of the residual gas content of the hydraulic fluid being in the range of 2% to 5% as claimed has not been shown to be a new and unexpected result which is different in kind and not merely in degree from the results of the prior art (MPEP 2144.05).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ingvast (equivalent to DE document on IDS) teaches elements of the instant invention including degassed hydraulic fluid. Kudlaty teaches elements of the instant invention including degassed hydraulic fluid. Knoell teaches elements of the instant invention including a hydraulic consumer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745